DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 10, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1 – 7 and 9 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 11,279,006 to David et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application is already disclosed in the patented claims. 

With respect to claim 1, the US Patent discloses a device for measuring angle adjustment of a hookspanner wrench to accurately tighten a bearing onto a shaft having an adapter sleeve, the device comprising; a hookspanner wrench having a lever arm and an engaging portion, the engaging portion configured to engage a bearing locking nut, the lever arm configured to mount a storage clamping device fixed thereto, a smartphone secured in place by the storage clamping device, and a specialized application stored on the smartphone that provides a built-in inclinometer and look up data tables (See Claim 1 of the US Patent).

Referring to claim 2, the US Patent sets forth a device for measuring angle adjustment of a hookspanner wrench, wherein the look up data tables display a correct bearing locking nut drive up angle based on a bearing type inputted into the smartphone (See Claim 2 of the US Patent).






In regards to claim 3, the US Patent teaches a device for measuring angle adjustment of a hookspanner wrench, wherein when a force is applied to an outer end of the lever arm and the hookspanner wrench begins to rotate the bearing locking nut, and wherein the inclinometer responds in real time and displays an updated locknut drive up angle position (See Claim 3 of the US Patent).

Regarding claim 4, the US Patent shows a device for measuring angle adjustment of a hookspanner wrench, wherein the application of force applied to the lever arm is stopped when the correct mounting angle/drive up position is indicated as being obtained on the inclinometer (See Claim 4 of the US Patent).

With regards to claim 5, the US Patent discloses a device for measuring angle adjustment of a hookspanner wrench, wherein the storage clamping device provides an adjustment mechanism that enables installation of the smartphone in both a horizontal and vertical direction to facilitate different sized smartphones (See Claim 5 of the US Patent).

Referring to claim 6, the US Patent sets forth a device for measuring angle adjustment of a hookspanner wrench, wherein one of an angle, a number, and a color is displayed on the inclinometer to indicate the mounting angle/drive up position obtained (See Claim 6 of the US Patent).



In regards to claim 7, the US Patent sets forth a device for measuring angle adjustment of a hookspanner wrench according to claim 1, further comprises a Full Qwerty Keypad for entering bearing type information that identifies a correct locking nut drive up angle on at least one display of the computing device (See Claim 7 of the US Patent).

Regarding claim 9, the US Patent teaches a system for measuring angle adjustment of a hookspanner wrench to accurately tighten a bearing onto a shaft having an adapter sleeve mounted thereon, the adapter sleeve having a threaded portion and a tapered portion, the system comprising: a device providing a hookspanner wrench having a lever arm and an engaging portion, the engaging portion of the hookspanner wrench configured to engage a bearing locking nut, the lever arm configured to mount a storage clamping device fixed thereto, a smartphone secured in place by the storage clamping device, and a specialized application stored on the smartphone that provides a built-in inclinometer and look up data tables, the bearing having an inner race, the inner race having a tapered bore, the bearing being slid onto a tapered portion of the adapter sleeve, the bearing locking nut having a threaded inner portion and screwed onto a threaded portion of the adapter sleeve, the bearing locking nut being screwed onto the threaded portion of the adapter sleeve until an inner side of the locking nut and an outer side of the bearing inner race just start to contact each other, an interlocking arrangement providing a meshing grip between the hookspanner wrench and the locking nut, information regarding a type of bearing to be secured being entered into the smartphone, and wherein in response, a correct mounting angle/drive up position of the locking nut is displayed on the built-in inclinometer, a force F applied to the lever portion of the hookspanner wrench causes the hookspanner wrench to rotate while the mounting angle/drive up position is monitored against what is displayed on the inclinometer and wherein the application of force to the lever portion is stopped when the correct mounting angle/drive up position is indicated as being obtained on the inclinometer (See Claim 8 of the US Patent).

With respect to claim 10, the US Patent discloses a system for measuring angle adjustment of a hookspanner wrench to accurately secure a bearing onto a shaft having an adapter sleeve mounted thereon, wherein the contact between an inner side of the locking nut and an outer side of the bearing inner race is a metal to metal contact (See Claim 9 of the US Patent).

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance to the claimed subject matter:
King et al. (US Pub. No. 2020/0400525)
King et al. (US Pub. No. 2022/0214240)
Lee et al. (US 10,792,795)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 11, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861